Citation Nr: 1733900	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  16-20 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a right knee degenerative joint disease. 

2.  Entitlement to service connection for a left knee degenerative joint disease.

3.  Entitlement to service connection for left leg peroneal neuropathy.  


REPRESENTATION

Veteran represented by:	Brett W. Buchanan, Agent


ATTORNEY FOR THE BOARD

EM Lederman, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the United States Navy from May 1975 to May 1980. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 and September 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's right knee degenerative joint disease is the result of his military service.

2.  The Veteran's left knee degenerative joint disease is proximately due to his right knee degenerative joint disease.

3.  The Veteran's left leg peroneal neuropathy is proximately due to surgery for his left knee degenerative joint disease.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for right knee degenerative joint disease are met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303 (2016).

2.  The criteria for entitlement to secondary service connection for left knee degenerative joint disease are met.  38 U.S.C.S. § 1131 (West 2014); 38 C.F.R. 
§ 3.310(a) (2016).
3.  The criteria for entitlement to secondary service connection for left leg peroneal neuropathy are met.  38 U.S.C.S. § 1131 (West 2014); 38 C.F.R. § 3.310(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection may also be established on a secondary basis for a disability proximately due to a service-connected disease or injury.  See 38 C.F.R. § 3.310(a).   To establish secondary service connection, a Veteran must show: (1) the existence of a present disability; (2) the existence of a service-connected disability; and (3) a causal relationship between the present disability and the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Right Knee

The first element of service connection, current disability, is established, as the Veteran has been diagnosed with degenerative joint disease of the right knee.  See September 2011 private X-ray study.

As to the second element, an in-service incurrence or aggravation of a disease or injury, the Veteran's January 1975 service entrance examination noted "knee sprain, N[ot] C[onsidered] D[isabling]" in the summary section for his Report of Medical History.  However, his report of medical examination was normal as to the right knee.  Thus, as the only indication of knee problems at entrance were by history, the presumption of soundness attaches.  See 38 C.F.R. § 3.304(b)(1).  In January 1978, the Veteran was treated for a severe muscle spasm in the right thigh after falling down a ladder and straining his leg, for which he was placed on no duty for 48 hours.  He has credibly reported that this injury affected his right knee and required follow-up treatment, light duty and temporary use of crutches.  See April 2016 VA Form 9; see also August 2013 lay statement of A.A.  Accordingly, element two of service connection is also met.  

Regarding the final element, nexus, the only competent medical evidence of record is in support of the claim.  Specifically, in an August 2014 statement, Dr. R.R.S., the Veteran's treating physician, opined that it was more likely than not that the Veteran's 1978 fall caused his current knee problems.  He described the in-service fall and muscle spasm, and indicated that his pre-operative examination in 1993, 15 years after the injury, noted: 

atrophy palpable within the right quadriceps . . . [which] is frequently a marker for and a cause from direct knee trauma, which typically and over time leads to osteoarthritis.  Furthermore, one can surmise, with a certain amount of confidence, that the persistent muscle spasm and pain [the Veteran] complained of for quite some time after the accident demonstrated significant muscle injury, leading directly to atrophy.  It is widely known that chronic muscle atrophy causes increased and accelerated wear of the supporting joints, in part due to compromised mechanical forces on that joint as well as altered nerve input (loss of proprioception).

A positive August 2014 nexus statement from P.F.B., M.D., contains similar rationale: 

The fact that [the Veteran] was noted to have atrophy of the right quadriceps years later would be further evidence of a serious injury from his [in-service] fall, in which he evidently was contracting the quadriceps at the time of impact.  This would have led to the full impact of the fall being directed to his cartilage including to the menisci.  The damage incurred would show up over the following years with progressive deterioration.  The weakened right quadriceps would also lead to more instability of the knee . . . leading to increased premature breakdown (arthritis).

These opinions are highly probative, as they consider the Veteran's pertinent history and contain a detailed rationale.  Thus, all elements of service connection are met, and the benefit sought on appeal is granted.

Left Knee Degenerative Joint Disease

The Veteran has a current diagnosis of left knee degenerative joint disease.  See September 2011 private x-ray study.  Moreover, as described above, the Board finds that service connection for the Veteran's right knee degenerative joint disease is warranted.  Therefore, the first two elements of secondary service connection are satisfied.

Regarding the third element, nexus, in August 2014 Dr. R.S.S. opined that the in-service "trauma to the right leg also promoted premature deterioration of his left knee by subtly altering his gait."  There is no competent opinion to the contrary.  Accordingly, secondary service connection for left knee degenerative joint disease on a proximate cause basis under 38 C.F.R. § 3.310(a) is granted.

Left Leg Post-Surgical Neuropathy

The Veteran has a current diagnosis of left leg peroneal neuropathy.  See June 2015 VA treatment record.  Moreover, as described above, the Board finds that service connection for the Veteran's left knee degenerative joint disease is warranted, and the medical evidence reflects that this disability has required numerous surgeries over the years, including a total knee arthroplasty (TKA) in September 2014.  See August 2014 statement of Dr. R.S.S.  Finally, a secondary nexus is also established.  While a VA orthopedist noted in May 2015 that the Veteran's left leg radiating pain was "not obviously related to his TKA in September 2014," a VA rehabilitation physician has attributed the Veteran's peroneal neuropathy to his September 2014 left knee surgery.  See June 2015 VA treatment record.  Accordingly, affording the Veteran the benefit of the doubt, secondary service connection for left leg peroneal neuropathy on a proximate cause basis under 38 C.F.R. § 3.310(a) is granted.


ORDER

Service connection for right knee degenerative arthritis is granted. 

Secondary service connection for left knee degenerative arthritis is granted.  

Secondary service connection for left leg peroneal neuropathy is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


